Citation Nr: 1623067	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from August 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In a November 2014 decision, the Board denied the Veteran's claim of service connection for migraine headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the November 2014 decision and remanded the issues to the Board for action consistent with the terms of the Joint Motion.

The Board remanded this matter in September 2015 for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in September 2015 for additional development, to include obtaining an etiology opinion addressing the Veteran's headaches.  A VA examination was conducted in November 2015; however, the opinion provided is inadequate for rating purposes.  In September 2015, the Board specifically asked the examiner to address in the rationale the Veteran's assertions of symptoms during and since service.  The examiner did not address the Veteran's statements in the rationale for the opinion.  The examiner was also asked to discuss the Veteran's service treatment records which show complaints of headaches twice in April 1995.  However, the examiner stated that the service treatment records do not show report of headaches.  Consequently, the Board finds that the November 2015 opinion is inadequate for rating purposes and that a remand is necessary to obtain an addendum opinion in compliance with the Board's September 2015 remand directives.

The Board observes that during the November 2015 VA examination, the Veteran indicated that his headaches pre-existed service.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In light of the Veteran's assertion during his November 2015 examination, the Board finds that an addendum opinion must also be obtained addressing whether the evidence shows that the Veteran clearly and unmistakably had a headache disorder prior to service, and if so, whether it was clearly and unmistakably not aggravated beyond the natural progression of the disorder during service.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records if any.

2. Arrange for the November 2015 examiner or a physician with appropriate expertise to provide an addendum opinion addressing the nature and likely etiology of the Veteran's recurring headaches.  The Veteran's electronic claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  

After review of the electronic claims file, the examiner should provide an opinion that responds to the following: 

a) Please identify (by clinical diagnosis) any headache disability found. 

b) As to each diagnosed headache disability entity, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service (i.e., was incurred or aggravated therein).  In doing so, the examiner should specifically discuss the Veteran's service treatment records (STRs) which show that he was treated for sinusitis in October 1993, and he complained of symptoms which included a headache (abbreviated HA or H/A) twice in April 1995 (along with other complaints such as a sore throat, coughing, nausea, feeling run down, vomiting, fever, chills, night sweats). 

c) If (and only if) the examiner finds that a current headache disorder is related to the symptoms noted in service, the examiner should opine as to whether the evidence clearly and unmistakably shows (i.e. is it undebatable) that the headache disability preexisted service and if so, does the evidence clearly and unmistakably show that the headache disability was not aggravated during service?

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d) If no specific current headache disability is diagnosed, please reconcile such finding with the headache/migraine headache diagnoses in the record (including on November 2013 VA examination) and the fact that the Veteran reports recurring headaches and determine whether such headaches are due to an undiagnosed illness associated with service in the Persian Gulf.

In providing these opinions, the examiner should acknowledge and discuss the Veteran's own assertions and any other lay evidence of record concerning his observable symptoms.  The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

3. Then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




